DETAILED ACTION
Claims 1, 2, 5, 6 and 8-13 are pending for consideration following applicant’s amendment filed 4/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 2, 5, 6 and 8-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zikeli et al. (US Patent 7204265) in view of Davis et al. (US Patent 5971603).
Regarding Claim 1, when making and using the device of Zikeli, Zikeli necessarily discloses a method for transporting a viscous fluid (cellulose; col. 1, lines 9-24) through a heat exchanger line (as best shown in Figures 2A and 2B, the device provides a heat exchanger as a heated fluid is passed through pipe 17; the heat exchanger line is seen to include the entire pipeline system as described in col. 6, lines 23-27; the pipeline system including pipeline members 16a and 16b as well as the upstream and downstream components, such as a pump as described in col. 1, lines 28-37), the method comprising: transporting a viscous fluid (cellulose) through a connecting piece 1 with an excess pressure release component (including bursting body 8), wherein the excess pressure relief component 8 separates an interior of the connecting piece 1 from a discharge line 7 in the connecting piece (as shown in Figures 2A, 2B and 4), and is fixed to an edge of the discharge line (fixed to lower edge of the discharge line 7 as shown in Figure 4), said excess pressure relief component 8 being spaced a distance from an inner end of the connecting piece (8 is spaced from the upstream end of 1, which is shown to be the rightmost end of 1 in Figure 2A, as the flow direction 3 extends from right to left in this figure; the rightmost or upstream end of 1 is seen to be readable as “an inner end of the connecting piece”, as this is a broad term not given a specific definition relative to another element; i.e. this is an inner end relative 16b); mixing a fluid flow in a region of the excess pressure relief component 8 using mixing elements 19 disposed in the interior of the connecting piece 1 (although Zikeli does not specifically disclose the occurrence of mixing, the spacers 19 inherently require fluid flowing toward the spacers to be diverted around the spacers and into adjacent fluid, thereby providing at least some “mixing”); and causing the excess pressure release component 8 to release at least a portion of the fluid through the discharge line when the pressure of the fluid is equal to or greater than a preset excess pressure (abstract).
As described above, Zikeli discloses mixing a fluid flow in a region of the excess pressure relief 8 component using mixing elements 19 in the interior of the connecting piece.  Zikeli does not disclose mixing the fluid flow using a single mixing component including at least six mixing elements disposed in the interior of the connecting piece, wherein at least two of said six mixing elements cross each other.
Davis teaches a system and method for mixing polymer blends (col. 1, lines 21-25) and further teaches mixing the fluid using a single mixing component 10 (mixer head 10) including at least six mixing elements (baffles 12 include more than six baffles as shown in Figures 1 and 2 especially) disposed in the interior of a tube, wherein at least two of said six mixing elements cross each other (baffles 12
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of Zikeli to include a mixer element as taught by Davis for the purpose of ensuring the solution is thoroughly mixed as taught by Davis and desired by Zikeli (Zikeli teaches the fluid is mixed from its individual constituents; col. 1, lines 27-37).
Regarding Claim 2, Zikeli is seen as further disclosing a zero shear viscosity of the fluid is 100 to 15,000 Pas (Zikeli discloses the fluid is cellulose, which is the same fluid described by applicant and therefore includes all of the same properties, including a zero shear viscosity of the fluid is 100 to 15,000 Pas).
Alternatively, in the event that Zikeli is not seen as necessarily disclosing a zero shear viscosity of the fluid is 100 to 15,000 Pas, it would have been an obvious engineering design choice to convey through the system any desired fluid, including a fluid such that a zero shear viscosity of the fluid is 100 to 15,000 Pas, for the purpose of providing a particular desired fluid for a given application.
Regarding Claims 5 and 6, Zikeli further discloses the viscous fluid is thermally unstable (cellulose in the same manner as achieved by applicant); wherein the viscous fluid is a cellulose solution (as described above).
Regarding Claim 8, when making and using the device of Zikeli, Zikeli necessarily discloses a method for transporting a viscous fluid (cellulose; col. 1, lines 9-24) through a heat exchanger line (as best shown in Figures 2A and 2B, the device provides a heat exchanger as a heated fluid is passed through pipe 17; the heat exchanger line is seen to include the entire pipeline system as described in col. 6, lines 23-27; the pipeline system including pipeline members 16a and 16b as well as the 1 with an excess pressure release component (including bursting body 8), wherein the excess pressure relief component 8 separates an interior of the connecting piece 1 from a discharge line 7 in the connecting piece (as shown in Figures 2A, 2B and 4), and is fixed to an edge of the discharge line (fixed to lower edge of the discharge line 7 as shown in Figure 4), said excess pressure relief component 8 being spaced a distance from an inner end of the connecting piece (8 is spaced from the upstream end of 1, which is shown to be the rightmost end of 1 in Figure 2A, as the flow direction 3 extends from right to left in this figure; the rightmost or upstream end of 1 is seen to be readable as “an inner end of the connecting piece”, as this is a broad term not given a specific definition relative to another element; i.e. this is an inner end relative to either the downstream end or the outer surface of the upstream end), which is attached to the heat exchanger line (attached via the connection with the upstream member 16b); mixing a fluid flow in a region of the excess pressure relief component 8 using mixing elements 19 disposed in the interior of the connecting piece 1 (although Zikeli does not specifically disclose the occurrence of mixing, the spacers 19 inherently require fluid flowing toward the spacers to be diverted around the spacers and into adjacent fluid, thereby providing at least some “mixing”); and causing the excess pressure release component 8
As described above, Zikeli discloses mixing a fluid flow in a region of the excess pressure relief 8 component using mixing elements 19 in the interior of the connecting piece.  Zikeli does not disclose mixing the fluid flow using a single mixing component including a plurality of criss-crossing mixing elements disposed in the interior of the connecting piece.
Davis teaches a system and method for mixing polymer blends (col. 1, lines 21-25) and further teaches mixing the fluid using a single mixing component 10 (mixer head 10) including a plurality of criss-crossing mixing elements (baffles 12 extending transverse to each other) disposed in the interior of a tube.  Like Zikeli, Davis teaches eliminating dead zones or stagnation (col. 2, lines 49-52).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of Zikeli to include a mixer element as taught by Davis for the purpose of ensuring the solution is thoroughly mixed as taught by Davis and desired by Zikeli (Zikeli teaches the fluid is mixed from its individual constituents; col. 1, lines 27-37).
Regarding Claim 9, Zikeli is seen as further disclosing a zero shear viscosity of the fluid is 100 to 15,000 Pas (Zikeli discloses the fluid is cellulose, which is the same fluid described by applicant and therefore includes all of the same properties, including a zero shear viscosity of the fluid is 100 to 15,000 Pas).  Alternatively, in the event that Zikeli is not seen as necessarily disclosing a zero shear viscosity of the fluid is 100 to 15,000 Pas, it would have been an obvious engineering design choice to convey through the system any desired fluid, including a fluid such that a zero shear viscosity of 
Regarding Claims 10 and 11, Zikeli further discloses the viscous fluid is thermally unstable (cellulose in the same manner as achieved by applicant); wherein the viscous fluid is a cellulose solution (as described above).
Regarding Claims 12 and 13, Zikeli in view of Davis fails to teach a specific location of the single mixing component and therefore does not disclose positioning said single mixing component adjacent to an opening to said connecting piece.  However, Zikeli discloses the desire to achieve mixing while avoiding dead zones near the bursting element (col. 7, lines 50-54) and Davis teaches the mixing component providing mixing while eliminating dead zones or stagnation (col. 2, lines 49-52).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of Zikeli in view of Davis such that the mixing component is positioned within the connecting piece of Zikeli, and therefore adjacent an opening of the connecting piece, for the purpose of providing the desired mixing while eliminating dead zones as taught by Zikeli and Davis.
Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive.  Applicant argues that the bursting body 8 of Zikeli is positioned at the end of the alleged connecting piece 1 where the connecting piece is attached to the wall 5 of the pipeline such that the bursting body 8 is flush with the inner surface of the wall.  However, these arguments are not persuasive because the claims only recite “said excess pressure relief component being spaced a distance from an inner end of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243.  The examiner can normally be reached on Monday - Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN F MURPHY/Primary Examiner, Art Unit 3753